DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Election/Restrictions
Claims 16-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 10/17/2022.
Applicant's election with traverse of claims 16-20 in the reply filed on 10/17/2022 is acknowledged.  The traversal is on the ground(s) that group II is a combination that requires the details of group I, the subcomination.  This is not found persuasive because group I and group II are not related by combination/subcomination, but are instead related by a process and an apparatus for its practice, as stated in the restriction requirement. The apparatus (group I) as claimed can be used to practice another materially different process, such as UV curing of inks or resins.
The requirement is still deemed proper and is therefore made FINAL.

Applicant's election with traverse of election of species a in the reply filed on 10/17/2022 is acknowledged.  The traversal is on the ground(s) that if the generic claim is found to be allowable, then each species must also be allowable.  This is not found persuasive because each species may be practices completely separately from the others due to each embodiment requiring different structural elements. There is a search and examination burden for the patently distinct species because: The species have separate statuses in the art due to their divergent subject matter. The species require different search queries. These require search of several different inventive concepts and prior art applicable to one would not likely be applicable to another. 
The requirement is still deemed proper and is therefore made FINAL.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 8-13, 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Harmon (US 2010/0104471).
Regarding claim 1, Harmon discloses a portable wand system (Fig. 2, handheld wand 200) comprising: a wand applicator(Fig. 2, handheld wand 200) containing a surface treatment application element (Fig. 2, light source 222); a wand controller subsystem coupled to the wand applicator (Fig. 4), the wand controller subsystem comprising, a computer program (para. 4), and a depiction of one or more surfaces to be surface treated with a surface treatment application of the surface treatment application element (Fig. 4, input options surface type 450, condition to sterilize 452, distance detection 420, facing detection 426, para. 24-25); a user input button coupled to the wand applicator (Fig. 2, switch 210); an indicator element (para. 22); a power assembly coupled to the wand applicator (para. 29); and one or more registration features to register the wand applicator against one or more known locations at the one or more surfaces in the depiction (Fig. 2, accelerometer 218, distance detectors 220, facing detector 226, para. 34-35), wherein the portable wand system measures positional data of the wand applicator in real-time (para. 32), and compares the positional data against the depiction (para. 23-24), to indicate to a user when a predetermined surface treatment application is achieved for the one or more surfaces (para. 5).
Regarding claim 2, Harmon discloses a portable wand system, further comprising a computer recording system coupled to the wand controller subsystem (para. 23), the computer recording system operable to analyze the positional data of the wand applicator (para. 22), and operable to communicate to the indicator element a status of the predetermined surface treatment application on the one or more surfaces (para. 24).
Regarding claim 3, Harmon discloses a portable wand system, wherein the surface treatment application element comprises one of, an ultraviolet (UV) lamp element (para. 38), a gaseous dispersal element, an aerosolized element, a disinfectant fluid, a disinfectant gas, a sanitizing fluid, a sanitizing gas, a sterilizing fluid, a sterilizing gas, a cleaning solution, a curing element, a shot peening element, a contamination detection element, a paint, an abrasive media blasting element, a sand blasting element, a surface pre-heating element, and a torch welding element.
Regarding claim 4, Harmon discloses a portable wand system, wherein the surface treatment application comprises one of, a disinfection operation, an ultraviolet (UV) light disinfection operation (para. 38), a decontamination operation, a sanitization operation, a sterilization operation, a curing operation, a shot peening operation, a chemical contaminant detection operation, a biological contaminant detection operation, a non-destructive inspection process, an eddy current crack detection, a paint application, an abrasive media blasting operation, a sand blasting operation, a surface pre-heating operation, and a torch welding operation.
Regarding claim 8, Harmon discloses a portable wand system, wherein the indicator element comprises a binary indicator comprising one of, a light signal coupled to the wand applicator (para. 4), a surface treatment application element flashing light alert, an audio alert (para. 4), a sound alert, a tactile alert, a vibration alert, a pulsing alert, a pressure altering alert, to indicate the predetermined surface treatment application of one or more of the one or more surfaces is complete (para. 25).
Regarding claim 9, Harmon discloses a portable wand system, wherein the indicator element comprises a video display coupled to the wand applicator (Fig. 2, display 208, para. 30), the video display visible to the user (para. 30) and showing one or more of, portions of the one or more surfaces to be surface treated (Fig. 7, rows 710-750 and columns 770-775), and a color coded signal, comprising a lighted progress bar, to indicate which portions have complete coverage (para. 30).
Regarding claim 10, Harmon discloses a portable wand system, wherein the one or more surfaces to be surface treated comprise one or more surfaces in an interior of one of, an aircraft, a spacecraft, an automotive vehicle, a watercraft, a train, a hospital, a factory building, an office building, a movie theater, and a restaurant (para. 3). The handheld wand system of Harmon is able of disinfecting any surface capable to be disinfected by a UV light, therefore it could be used to disinfect any of these surfaces.
Regarding claim 11, Harmon discloses a portable wand system for disinfecting one or more surfaces in an interior of an aircraft (Fig. 2, handheld wand 200), the portable wand system comprising: a wand applicator containing an ultraviolet (UV) lamp element (Fig. 2, light source 222); a wand controller subsystem coupled to the wand applicator (para. 23), the wand controller subsystem comprising, a computer program (para. 4, Fig. 4), and a depiction of the one or more surfaces to be disinfected with the UV lamp element (Fig. 4, input options surface type 450, condition to sterilize 452, distance detection 420, facing detection 426, para. 24-25); a user input button coupled to the wand applicator (Fig. 2, switch 210); an indicator element (para. 22); a power assembly coupled to the wand applicator (para. 29); and one or more registration features to register the wand applicator against one or more known locations on the one or more surfaces in the depiction (Fig. 2, accelerometer 218, distance detectors 220, facing detector 226, para. 34-35), wherein the portable wand system measures positional data of the wand applicator in real-time (para. 32), and compares the positional data against the depiction (para. 23-24), to indicate to a user when a predetermined ultraviolet (UV) light disinfection is achieved for the one or more surfaces (para. 5).
Regarding claim 12, Harmon discloses a portable wand system, further comprising a computer recording system coupled to the wand controller subsystem (para. 23), the computer recording system operable to analyze the positional data of the wand applicator (para. 22), and operable to communicate to the indicator element a status of the predetermined UV light disinfection of the one or more surfaces with the UV lamp element (para. 24).
Regarding claim 13, Harmon discloses a portable wand system, wherein the UV lamp element is operable to emit an ultraviolet (UV) light having a wavelength in a range between 200 nanometers to 280 nanometers, to disinfect the one or more surfaces (para. 39).
Regarding claim 15, Harmon discloses a portable wand system, wherein the indicator element comprises one of, a binary indicator coupled to the wand applicator (para. 4), and a video display coupled to the wand applicator (para. 30, Fig. 7).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 5-7, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harmon (cited above) in view of Douglas (US 2012/0280147).
Regarding claim 5, Harmon discloses all of the claim limitations as set forth above. Harmon does not disclose an IMU, CPU or memory unit.
Douglas teaches a disinfection system, further comprising: an inertial measurement unit (IMU) (para. 29); a central processing unit (CPU) coupled to the IMU (para. 28); a surface treatment application element power feedback to the CPU (para. 32); and a memory unit coupled to the CPU (para. 28). 
It would be obvious to a person of ordinary skill in the art before the effective filing date to use the computer system of Douglas in the portable wand system of Harmon. A person of ordinary skill in the art would do this so the device would be able to indicate to the user when the disinfection process is complete, as taught by Douglas.
Regarding claim 6, Harmon discloses all of the claim limitations as set forth above. Harmon does not disclose a photogrammetric sensor, CPU or memory.
Douglas teaches a disinfection system, wherein the wand controller subsystem further comprises: one or more of, a fixed position extensometer, a rotary position sensor, and an external photogrammetric sensor (para. 30); a central processing unit (CPU) (para. 28); a surface treatment application element power feedback to the CPU (para. 32); and a memory unit coupled to the CPU (para. 28). Douglas teaches an external camera which is considered to be equivalent to a photogrammetric sensor, since a photogrammetric sensor operates by taking images of its sensor range. 
It would be obvious to a person of ordinary skill in the art before the effective filing date to use the computer system of Douglas in the portable wand system of Harmon. A person of ordinary skill in the art would do this so the device would be able to indicate to the user when the disinfection process is complete, as taught by Douglas.
	Regarding claim 7, Harmon discloses all of the claim limitations as set forth above. Harmon does not disclose a model of the surface.
	Douglas teaches a disinfection system, wherein the depiction comprises one of, a geometric model of one or more surfaces to be surface treated with the surface treatment application of the surface treatment application element, and a photographic image obtained with a photogrammetric process (para. 30). 
	It would be obvious to a person of ordinary skill in the art before the effective filing date to use the photogrammetric process of Douglas in the portable wand system of Harmon. A person of ordinary skill in the art would do this so the device would be able to identify position of the wand in relation to the surface, as taught by Douglas.
	Regarding claim 14, Harmon discloses all of the claim limitations as set forth above. Harmon does not disclose an IMU, CPU or memory unit. 
	Douglas discloses a disinfection system, wherein the wand controller subsystem further comprises: one of, a 6 degrees of freedom inertial measurement unit (IMU) (para. 29), and one or more of, a fixed position extensometer, a rotary position sensor, and an external photogrammetric sensor (para. 30); a central processing unit (CPU) coupled to the IMU (para. 28-29); an ultraviolet (UV) lamp element power feedback to the CPU (para. 32); and a memory unit coupled to the CPU (para. 28). Douglas teaches using a micro-electro-mechanical (MEM) gyroscope, which innately has 6 degrees of freedom.
It would be obvious to a person of ordinary skill in the art before the effective filing date to use the computer system of Douglas in the portable wand system of Harmon. A person of ordinary skill in the art would do this so the device would be able to indicate to the user when the disinfection process is complete, as taught by Douglas.

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harmon (cited above).
Regarding claim 10, Harmon discloses all of the claim limitations as set forth above. Harmon does not specifically disclose the specific surfaces to be treated. However, the handheld wand system of Harmon is able of disinfecting any surface capable to be disinfected by a UV light, so it would be obvious to use the device to treat any surface as desired.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Chen (US 2010/0258681) teaches a fixed position extensometer.
Zech (US 2010/0324723) teaches a rotary position sensor.
Calcano (CN 107532959) teaches a geometric model of a surface to be treated.
Wildman (US 2004/0090333) teaches a tactile alert indicator.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRISCILLA BROWNING whose telephone number is (571)272-2686. The examiner can normally be reached Monday-Friday 7:30a-4:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 571-272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/P.B./Examiner, Art Unit 1799                                                                                                                                                                                                        
/DONALD R SPAMER/Primary Examiner, Art Unit 1799